Title: To George Washington from Henry Bouquet, 11 July 1758
From: Bouquet, Henry
To: Washington, George

 

Sir,
Camp near Reas Town 11 July 1758

Major Lewis with the two hundred men under his command arrived here last night. I am extremely obliged to you for this extraordinary dispatch. Their dress should be our pattern in this expedition.
The mistake of the 6000 of flour is a great disappointment. I beg you will continue to order provisions for the Maryland troops, as they are to be supplied by the crown. As soon as the communication will be opened, I shall replace what may be consumed. We begin tomorrow to cut the road on this side to meet Col. Mercer and save him the trouble of going so far.
I have heard nothing of Genl Forbes since the 19th June. With the most sincere regard, Your most obedt servt

Henry Bouquet

